NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            MAY 15 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ALEJANDRO CRUZ-GAMBOA and                        No. 08-75015
JEHORGINA ARREOLA,
                                                 Agency Nos.        A095-300-298
              Petitioners,                                          A095-300-299

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 6, 2013**
                                Pasadena, California

Before: NOONAN, WARDLAW, and MURGUIA, Circuit Judges.

       Alejandro Cruz-Gamboa and Jehorgina Arreola, natives and citizens of

Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”)

dismissal of their appeal from an Immigration Judge’s (“IJ”) decision which, after


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
a limited remand, granted voluntary departure but did not reconsider the

petitioners’ previously-denied applications for cancellation of removal. We have

jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.

       Because the BIA affirmed the denial of the petitioners’ applications for

cancellation of removal and expressly limited the scope of its remand to the issue

of voluntary departure, the IJ properly refused to reconsider the denial of the

applications for cancellation of removal. See Pinto v. Holder, 648 F.3d 976, 986

(9th Cir. 2011) (explaining that our precedent does not “allow reconsideration of

the petitioner’s eligibility for discretionary relief in cases like [the petitioner’s]

where the BIA definitively adjudicates this issue and where the only lingering

question on remand is how petitioner will leave: by removal or through voluntary

departure.”); see also Junming Li v. Holder, 656 F.3d 898, 904 n.1 (9th Cir. 2011);

In re M-D-, 24 I. & N. Dec. 138, 141 (BIA 2007).

       PETITION DENIED.




                                            2